        Case 2:19-cv-00327-JFL Document 22 Filed 04/15/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LAQUAILLE BRYANT                          :               CIVIL ACTION
                                          :
         v.                               :
                                          :
ROBERT GILMORE, et al.                    :               NO. 19-327
                                          ORDER

      AND NOW, this 13th day of April, 2020, for the reasons explained in the court’s

Memorandum of today, it is hereby ORDERED that:

      1. The Clerk of Court shall place this case in Civil Suspense;

      2. Petitioner shall promptly inform the court when he completes PCRA review.

IT IS SO ORDERED.

                                   BY THE COURT:



                                      /s/ Carol Sandra Moore Wells
                                   CAROL SANDRA MOORE WELLS
                                   United States Magistrate Judge
